DETAILED ACTION
Status of Claims
The amendment filed 08/19/2022 has been entered. Claims 1-76 remain pending. 
All previous 35 USC 112 rejections and objections to the claims are withdrawn in view of Applicant’s arguments and amendments.
Applicant's arguments have been fully considered but they are not persuasive. All previous prior art rejections are maintained and reiterated below. See Response to Arguments.

Information Disclosure Statement
The information disclosure statement filed 08/15/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. At least an English abstract is required for CN 101442117. Also, Feldman et al. (US 2014/0012714) is directed to an integrated application store for a user device, not in current field of endeavor.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-15, 21-57, 59, and 65-76 are rejected under 35 U.S.C. 103 as being unpatentable over Sirén et al. (US 2017/0271657) in view of Jia et al. (US 2010/0102270).
Regarding claims 1 and 27, Sirén teaches a method of producing lithium metal phosphates (Fig. 2) comprising:
a lithium solution 11 (a first aqueous solution); the lithium solution includes water and a lithium source (para 0082); the lithium is present at a first molar concentration (Example 1, para 0121);
a reagents solution 12 (a second aqueous solution); the reagents including one or more transition metal sources (preferably Fe, para 0086), a phosphate source (e.g., phosphoric acid, para 0087), and a carbon source (e.g., glucose/ascorbic acid, para 0088-0089); the phosphate present at a second molar concentration and the iron present at a third molar concentration (para 0121);  
mixing 13 (combining the first aqueous solution and the second aqueous solution) and precipitation 14 (allowing a precipitate to form where the precipitate has a reaction product of iron and the organic acid);
the solids dried under vacuum at 40 oC (para 0121); and
heat treating (calcining) at 700 oC (para 0121) to yield LiFePO4; and
wherein the carbon content of 0.01 to 2.5 wt.%, for example (para 0111).
The iron metal ions can be obtained from compounds including phosphates, sulfates, oxides, nitrates, nitrites, sulfites, halides, and carbonates (para 0084). Iron has an oxidation number of 2+ or 3+.

    PNG
    media_image1.png
    916
    623
    media_image1.png
    Greyscale

While Sirén teaches the metal ion is preferably iron (par 0085) and the source may be a metal oxide (par 0084), for example, and an oxide of iron maybe iron oxide, Fe2O3., Sirén does not expressly Fe3+. 
Jia, directed to a method of preparing a lithium iron phosphate, teaches a comparable synthesis using a one pot synthesis including lithium hydroxide (a lithium source; other examples use lithium carbonate), Fe2O3 (iron source), phosphoric acid (phosphate source), and sucrose (para 0026) where the iron ferric oxide is Fe3+.
It would have been obvious to one of ordinary skill in the art before the effective filing date that iron in the oxidation state 3+ may be used for the synthesis of lithium iron phosphate. Alternatively, Jia further states small particle size and uniform particle size may be obtained using ferric oxide and phosphoric acid which leads to improved performance (para 0009; para 0016).
Regarding claims 2, 3, 28, 29, 46, and 47, the product resulting in LiFePO4 (para 0121), the stoichiometric ratios are 1:1.
Regarding claims 4, 30, and 48, Sirén discloses Li2CO3 dissolved in water (para 0121).
Regarding claims 5, 31, and 49, Sirén discloses Li2CO3 dissolved in water and further preparing LiHCO3 (para 0121).
Regarding claims 6, 32, and 50, Sirén discloses Li2CO3 dissolved in water and further preparing LiHCO3 under CO2 (para 0121).
Regarding claims 7-9, 33-35, and 51-53, Sirén discloses phosphoric acid (para 0121).
Regarding claims 10, 36, and 54, Sirén discloses glutamic acid (para 0088) and citric acid (para 0089).
Regarding claims 11, 12, 37, 38, 55, and 56, Sirén discloses and citric acid (para 0089).
Regarding claims 13, 39, 57, and 71-73, Sirén discloses iron, manganese, and mixtures thereof (para 0086).
Regarding claims 14, 40, and 58, Jia teaches Fe2O3 (para 0026).
Regarding claims 15, 41, and 59, Sirén discloses the addition of a metal salt and an organic acid (para 0121).
Regarding claims 21 and 65, Sirén discloses a carbon coated lithium metal phosphate (para 0111).
Regarding claims 22, 23, 66, and 67, Sirén teaches wherein the carbon content of 0.01 to 2.5 wt.%, for example (para 0111), which overlaps Applicant’s claimed range of at least 1 wt.% and up to 3 wt.% carbon and 1.5 wt.% to 2.5wt.%.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited carbon concentration because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 24, 42, and 68, Sirén teaches reaction time can be 3-24 hours (para 0097), which overlaps Applicant’s claimed range of 5-24 hours. See MPEP 2144.05.
Regarding claims 25, 43, and 69, Sirén teaches elevated temperatures (para 0101), which inherently involves evaporation.
Regarding claims 26, 44, and 70, Sirén teaches heating to 700 oC (para 0121).
Regarding claim 45, Sirén further teaches the cathode using the LFP above and Li as the anode in a semi-cell (para 0127). However, Sirén teaches the LFP material for lithium ion batteries commonly including a separator and dielectric (para 0154).
Regarding claims 74-76, instant claims are proviso upon limitation oxalic acid not required by dependent claims 12, 38, and 56; therefore, the limitations of instant claims do not come into force.
Claims 16 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Sirén et al. (US 2017/0271657) in view of Jia et al. (US 2010/0102270), as applied to claim 1 and 45 above, in further view of Kejha et al. (US 2008/0014507).
Regarding claims 16 and 60, Sirén teaches iron, manganese, M (transitional metal), and mixtures thereof.
Sirén doesn’t expressly teach LiFexNiaMnyCozPO4 as recited.
Kejha, directed to high power high energy lithium ion cell, teaches LiNiMnCoPO4 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to formulate a tertiary lithium metal phosphate in order to have a high power high energy lithium ion cell (para 0009).
Claims 16-20 and 60-64 are rejected under 35 U.S.C. 103 as being unpatentable over Sirén et al. (US 2017/0271657) in view of Jia et al. (US 2010/0102270), as applied to claims 1 and 45 above, in further view of Hemmer et al. (US 2004/0151649).
Regarding claims 16-20 and 60-64, Sirén teaches iron, manganese, M (transitional metal), and mixtures thereof.
Sirén doesn’t expressly teach LiFexNiaMnyCozPO4 as recited and 0.9 ≤ x ≤ 1.
Hemmer, directed to lithium phosphates, teaches Li(FexM1yM2z)PO4, where x = between 0.5 and 1 (abstract), y = between 0 and 0.5, and z = between 0 and 0.5 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to formulate the above lithium metal phosphate which have very high capacity when used as cathode materials in a lithium accumulator (abstract).

Response to Arguments
Applicant argues the previous Office action acknowledged Sirén relies on the use of Fe2+ and does not teach Fe3+ as the source of the iron in the reaction. In response, no where in the previous Office action does Examiner take this position. Examiner states Fe3+ is not expressly recited. Sirén states iron ions are preferred (para 0085) and the anion may be phosphates, sulfates, oxides, nitrates, nitrites, sulfites, halides, and carbonates (para 0084). One of ordinary skill may be able to select any one of the above compounds including iron oxide. Iron oxide may have the following chemical formulas: FeO, Fe2O3, and Fe3O4, where the oxidation state of iron is 2+, 3+ and both 2+ and 3+, respectively. The question becomes which chemical formula for iron oxide is used? Jia is used to show Fe2O3 (with an Fe oxidation state of 3+) is used in the formation of lithium iron phosphate.
In Sirén, two separate solutions are made (lithium solution 11 and reagents solution 12) corresponding Applicant’s first and second aqueous solutions, respectively. These solutions are then mixed 13 (Fig. 2). Per Example 1, the components are lithium carbonate (lithium source), water, iron sulfate (but keep in mind an oxide may be used), phosphoric acid, glucose, and ascorbic acid. The reaction ultimately results in LiFePO4. Jia, uses a one pot method, but with comparable ingredients. In Jia, a mixture contains a lithium source, a ferric source, a phosphorus source, a carbon source, and a solvent, wherein the solvent is water and/or water-soluble organic solvent and are used to prepare LiFePO4 (para 0008). In example 1 of Jia, lithium hydroxide (a lithium source), Fe2O3 (ferric source, ion oxide), phosphoric acid (which includes water), and sucrose are used. Jia is ultimately provided to expressly teach LiFePO4 made from a Fe3+ source. In other words, Jia provides direction to which iron oxide to use in Sirén, wherein iron oxide already has a limited number of possible formulas. For these reasons, the prior art rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723